Citation Nr: 0114316	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1964 to October 
1967.  

This appeal arises from a March 2000 rating decision in which 
the RO denied service connection for PTSD.  


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
question of entitlement to service connection for PTSD may be 
properly adjudicated.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996-2000).  

The evidence of record includes a diagnosis of PTSD that has 
been linked to the veteran's service in Vietnam.  In a 
November 1999 statement from an Associate Director of Mental 
Health Service at the VA, it was noted that the veteran had 
not until recently, felt sufficiently at ease to recount the 
atrocities experienced by him in Vietnam.  He stated that it 
was now clinically clear that the veteran's current 
psychiatric picture is the result of exposure to combat-
related atrocities in Vietnam.  It was indicated that the 
veteran's symptoms were classic for severe and chronic PTSD.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98

In a stressor letter received from the veteran in September 
1999, he reported that he was assigned as security guard with 
the military police.  He indicated that he was stationed at 
Vang Tau and Bien Hoa.  He stated that a cook, by the name of 
Sergeant James Best, was shot in the head in 1966.  The 
veteran could not remember the exact date.  He also stated 
that he was shot at many times.  

A subsequent stressor letter was received from the veteran in 
April 2000.  The veteran indicated that he was with the 26th 
Artillery 18th Airborne Division.  He stated that while he 
was stationed at Long-Bein, artillery fire would go over his 
head every night.  The artillery fire would continue for half 
an hour to one hour.  He stated that there was a major from 
the South Vietnam Army and an American captain in each 
bunker.  He described an incident in which a South Vietnamese 
major pulled out his pistol and shot another South Vietnamese 
guard in the head.  This shocked the veteran and he was 
trembling all that night.  He indicated that he worked on 
ammunition dumps and that one of the largest dumps in Long 
Bien was blown up.  Since he worked with ammunition dumps, it 
was hard for him to relax at night, knowing that there might 
be another explosion.  He stated that he was almost killed by 
a K-9 dog that got loose form the military police.  He stated 
that he was fired at in the guard tower.  He reported that a 
cook and an assistant cook were in a bar and that a 
Vietnamese shot the cook in the head.  The cook's name was 
James Best and he died in the assistant cook's arms.  A 
review of the claims file reveals that the RO has not 
attempted to verify any of the veteran's reported stressors.

Under these circumstances, the Board finds that the RO should 
attempt to verify the  in-service stressful experiences 
described by the veteran.  The RO should initially attempt to 
obtain any additional information from the veteran regarding 
those alleged in-service stressful events.  Moreover, since 
there is no legal requirement that such an event must be 
established only by official records, the veteran should also 
be invited to statements from former service comrades or 
others that establish the occurrence of his claimed in-
service stressful experiences.  However, even if the veteran 
fails to provide additional information or evidence, the RO 
should undertake all necessary development to attempt to 
corroborate the specifically claimed events independently.  
The Board would emphasize, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation [in the claimed event(s)], defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

The Board notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of treatment for PTSD that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence.  The veteran should be given 
the requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder. 

2.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his
claimed in-service stressful experiences.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran and should 
forward such letter, accompanied by 
copies of the veteran's DD Form 214, 
service personnel records, and all 
associated documents, to the United 
States Armed Services Center for Research 
of Unit Records (formerly, the U.S. Army 
and Joint Services Environmental Support 
Group (ESG)).  That organization should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressful experiences.  
The RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.
4.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report, skip the development request 
in paragraph 5, below, and proceed with 
paragraph 6.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include the complete 
rationale for all opinions expressed.

6. After completion of the foregoing and 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for PTSD on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



